FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMmA FEE ' ‘* mm
°‘°é§.a»§’rf¢r?ls§'$'\°»trvas“°
GARY WILLIAM HoLT, )
Plaintiff, §
v. § Civil Action No. 10-0010 (UNA)
INTERNAL REvENUE SERVICE, er al., i
Defendants. §
MEMORANDUM oP1N1oN

This matter is before the Court on plaintiffs motion for relief from the Court’s
Order, filed on January 6, 2010, requiring plaintiff to provide a certified copy of his
prison trust fund account statement. Under the Prison Litigation Reform Act (“PLRA”),
a prisoner "seeking to bring a civil action . . . without prepayment of fees or security
therefore . . . shall submit a certified copy of the trust fund account statement (or
institutional equivalent) for the prisoner for the 6-month period immediately preceding
the filing of the complaint or notice of appeal, obtained from the appropriate official of
each prison at which the prisoner is or was confined." 28 U.S.C. § 1915(a)(2).

Plaintiff argues that the PLRA does not apply. According to plaintiff, “[t]he fact
that he happens to be a prisoner has no bearing on his entitlement to proceed in forma
pauperis on equal footing with any other citizen filing the same action." Pl.’s Mot. at 2.
Plaintiff is mistaken. Although the Court may permit a party to proceed in forma
pauperis, that is, without prepayment of the filing fee, see 28 U.S.C. § 1915(a), a
prisoner who brings a civil action in forma pauperis "shall be required to pay the full

amount of a filing fee." 28 U.S.C. § 1915(b)(1). By statute, the Court "shall assess and,

when funds exist, collect, as a partial payment of any court fees required by law, an
initial partial filing fee" from a prisoner who brings a civil action in district court, 28

U.S.C. § 1915(b)(1), regardless of whether the action proceeds, as here, under the

Freedom of information Act, see 5 U.S.C. § 552, and the Privacy Act, see 5 U.S.C. § 552a.

Accordingly, the Court will deny plaintiffs motion for relief from the January 6,
2010 Order, and will dismiss this action without prejudice for plaintiffs failure to
comply with the requirements of the Prison Litigation Reform Act, An Order

accompanies this Memorandum Opinion.

fig 2 ‘:§QQ  iq
United States Dist ct Judge

DATE; yarn aj A> a~, a